DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because:
The various separate drawings that make up Figures 2, 9, 11, 18 and 20 should be bracketed (or connected in some other manner) in order to clarify which drawing belongs to which figure upon the printing of the patent;
The photographs in Figures 14 and 15 should be resubmitted as drawing since the photographs do not clearly disclose the structure of the disclosed device;
In Figure 11, the reference character 10C shown in the third drawing from the left in the bottom row of drawings should be 10E and the reference character 10D shown in the fourth drawing from the left in the bottom row of drawings should be 10E (see page 11, line 9); and
In Figures 16 and 17, reference characters 24 and 22, respectively, should both be 42 (see page 12, line 31 – page 13, line 5).
  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must 

Specification
The disclosure is objected to because of the following informalities: 
On page 11, line 9, the first occurrence of “10C” should be “10B”.  
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 3, 4, 8-10 and 14-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lampugnale (US 2011/0088710, as cited by the Applicant).

In regard to claim 3, the second cavity is physically separated from the first cavity by a physical boundary (defined by the container walls) such that a material in the first cavity cannot flow into the second cavity.
In regard to claim 4, a first nail polish having a first color is located in the first cavity and a second nail polish having a second color different from the first is located in the second cavity (see paragraph 0008 and paragraph 0042, lines 8-12).
In regard to claim 8, the first container portion 100 comprises a first bottle and the second container portion 101 comprises a second bottle juxtaposed with the first bottle.
In regard to claim 9, the second bottle is juxtaposed with the first bottle in a side-by-side adjacent fashion.
In regard to claim 10, the first and second bottles are symmetrical about a vertical axis.
In regard to claim 14, the first and second bottles are connected in the multi-cavity container by a connecting structure 160.
In regard to claim 15, the first and second bottles have a single lid structure 138 which seals openings of the first and second bottles in the multi-cavity container.
In regard to claim 16, a dividing line between the first and second bottles has a “constant angled bias” (see Figure 8).
In regard to claim 17, Lampugnale discloses a method of forming a multi-cavity container comprising providing a first bottle 100 having a first cavity 108, providing a second .

Claims 1-4 and 7 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Gurure (U.S. Patent 10,413,039).
In regard to claim 1, Gurure discloses a multi-cavity container comprising two or more cavities (see Figure 5) in which a first container portion 16 containing a first cavity is juxtaposed with a second container portion 18 containing a second cavity which is physically separated from the first cavity such that an image is created by the juxtaposition.
In regard to claim 2, the image comprises the shape of a known object, i.e., a cylinder.
In regard to claim 3, the second cavity is physically separated from the first cavity by a physical boundary 14 such that a material in the first cavity cannot flow into the second cavity.
In regard to claim 4, a first nail polish having a first color is located in the first cavity and a second nail polish having a second color different from the first is located in the second cavity (see column 2, lines 42-44).
In regard to claim 7, the first container portion 16 comprises a first portion of a first bottle 12 and the second container portion comprises a second portion of the first bottle 12.

Claims 1, 8 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Reichmann et al. (U.S. Patent 6,688,792, hereinafter Reichmann).
In regard to claim 1, Reichman discloses a multi-cavity container comprising two or more cavities in which a first container portion 12b containing a first cavity is juxtaposed with a 
In regard to claim 8, the first container portion 12b comprises a first bottle and the second container portion 12c comprises a second bottle juxtaposed with the first bottle.
In regard to claim 13, the second bottle is juxtaposed with the first bottle in a front to back linear array fashion (see Figure 2), which forms at least a portion of the image when viewed from the front.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Lampugnale in view of Louis et al. (U.S. Patent 6,503,014, hereinafter Louis).
In regard to claim 5, the multi-cavity container disclosed in the Lampugnale reference contains a single flat bottom surface 124 and first and second nail polish applicators 118, 119 located in respective first and second cavities.  Although the applicators are not angled as claimed, attention is directed to the Louis reference, which discloses another nail polish applicator bottle wherein the bottle includes a flat bottom surface 38 and a nail polish applicator 27 (see Figure 2) which is angled with respect to a plane of the flat bottom surface such that the applicator is tilted with respect to the flat bottom surface when the container is resting on a flat, horizontal surface in order enhance the appearance of the device.  Further, although the Louis 
In regard to claim 6, each of the applicators in the Lampugnale device includes a lid 116, 117, a brush 120, 121 and a brush handle 118, 119 connecting the lids to the brushes. Further, as discussed above, the applicators can obviously be angled as claimed, i.e., should they be tilted at an angle between 30 and 85 degrees with respect to the flat bottom surface, they would also be tilted between 5 and 60 degrees with respect to a vertical plane extending perpendicular to the flat bottom surface.

Claim1 19 is rejected under 35 U.S.C. 103 as being unpatentable over Louis.
In regard to claim 19, Louis discloses a nail polish container comprising a first cavity (within bottle 16), a single flat bottom surface 38 and a first applicator comprising a lid 12, a brush 14 and a brush handle 27 connecting the lid to the brush wherein the applicator is tilted with respect to the flat bottom surface and a vertical plane perpendicular to the flat bottom .  

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Louis in view of Lampugnale.
Although the Louis device does not disclose a second cavity and angled applicator as claimed, attention is directed to the Lampugnale reference which, as discussed above, discloses a multi-cavity container which includes two cavities, each having a respective applicator, in order to enable a user to conveniently carry multiple containers of polish having different colors.  Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was made that two of the container/applicator arrangements disclosed in the Louis reference can be secured to create a multi-cavity container arrangement in order to enable a user to conveniently carry two such nail polish applicator devices having different colored polish therein.

Allowable Subject Matter
Claims 11, 12 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The Reiner reference is cited as being directed to the state of the art as a teaching of a heart shaped cosmetic case and the Abergel reference is cited as being directed to the state of the art as a teaching of juxtaposed containers which combine to form an image.








Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J WALCZAK whose telephone number is (571)272-4895. The examiner can normally be reached Monday-Friday 6:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Angwin can be reached on 571-270-3735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





DJW
1/19/22

/DAVID J WALCZAK/Primary Examiner, Art Unit 3754